The record in this case, as pertains to the bill of exceptions, has been mutilated, and has the appearance of having been so mutilated and changed after its preparation and certification by the clerk of the court, and the transcript as presented has not been prepared in conformity with Supreme Court rule 26 (61 South. vii1), Code of 1907, p. 1512. Under former rulings of the Supreme Court and of this court, the record might well be stricken and the cause dismissed, but in order that no injustice be done and that the appellant may acquit himself of fault, the order of submission will be set aside, the cause restored to the docket, and a citation issue to the appellant, or his attorney of record, to show cause why the bill of exceptions should not be stricken.
Let the submission be set aside and the cause restored to the docket and a citation issue to the parties, or their attorneys of record, as above indicated.
1 175 Ala. xix.
                           On Final Hearing.